      Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Laurene Yu,
                         Plaintiff,                       PLAINTIFF’S RESPONSE IN
vs.                                                     OPPOSITION TO DEFENDANTS’
                                                            MOTION TO DISMISS
CITY of New York, and
ADMINISTRATION FOR CHILDREN                                          [17-cv-7327]
SERVICES (ACS),
                         Defendant.




                                       INTRODUCTION1

       Plaintiff, Laurene Yu, requests that the Court deny the Defendant’s motion to dismiss.

       In construing Plaintiff’s response, Plaintiff asks that the Court read any new additional

facts asserted in this opposition brief as supplementing the operative complaint, as the Court

must do with pro se litigants. Nielsen v. Rabin, 746 F.3d 58, 63 (2d Cir. 2014) (overturning the

district court’s grant of dismissal where the complaint and opposition papers to a motion to

dismiss when combined stated a claim upon which relief could be granted).



                                          ARGUMENT


       Here, the defendants have raised various arguments against the causes of action Plaintiff

alleged under federal and state law. Plaintiff asks the Court to construe the complaint liberally in

considering its ruling. The Defendants have raised numerous arguments, all of which fail, but




1
 “This document was prepared with assistance from the New York Legal Assistance Group’s
Legal Clinic for Pro Se Litigants in the SDNY.”

                                               1
      Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 2 of 7




Plaintiff is unable to respond to specifically to them all because there are so many and is pro se.

However, Plaintiff does not intend to waive or forfeit any of Plaintiff’s causes of action.

       I.      Plaintiff’s SHRL and CHRL claims are not barred by Doctrine of Collateral

               Estoppel

                       Defendants claim that Plaintiff’s SHRL and CHRL claims must be

               dismissed because they are barred by Doctrine of Collateral Estoppel. Defendants

               argues that because Plaintiff specifically cites to her administrative trial records in

               purported support of her allegations and includes citations to Defendants’ exhibits

               of her prior administrative hearings annexed to their prior Motion to Dismiss,

               Plaintiff is well aware of the record regarding her administrative hearings and the

               resulting discipline.

                       Defendants mistakenly claims that Plaintiff ignored facts and results of

               2013 and 2016 administrative hearings and what Plaintiff actually did was

               summarizing findings of those two hearings to help clarify the distinction between

               facts that were handled by Administrative hearings and new facts are stated in

               Plaintiff’s present federal case.

                       As Plaintiff stated in the Second Amended Complaint (“SAC”), facts

               including, but not limited to, Workplace Violence Report, Training Class and

               Time Sheet Alterations, Office Relocation in 2016 are distinctively different from

               facts listed in both administrative hearings. The case law that Defendant relies

               upon for their arguments on Judicial Estoppel, thus, does not support their claim

               that administrative hearings in 2013 and 2016 is entitled to preclusive effect.




                                                   2
Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 3 of 7




II.   Plaintiff has alleged facts adequate to state a claim for discrimination based

      on race, color, and national origin under Title VII, NYSHRL and NYCHRL.

              Defendant seeks dismissal of the SAC on the ground that it fails to state

      any claim of employment discrimination. The sole basis upon which Defendant

      seeks such dismissal is its assertion that Plaintiff has failed to raise an inference of

      discrimination. Defendant argues that Plaintiff’s broad and wholly unsupported

      allegations are conclusory and not entitled to be assumed true.

              Here, Plaintiff has not made merely “broad and wholly unsupported

      allegations”, as Defendants claim. Using the criteria set forth in McDonnell,

      Plaintiff has clearly stated a claim for employment discrimination based on race,

      color, and national origin. Plaintiff suffered an adverse employment action as

      described in the SAC. Adverse employment action occurred under circumstances

      not merely giving rise to an inference of discrimination, but directly connected to

      overt acts of discrimination as described in the SAC.

              As stated in Plaintiff’s SAC, Plaintiff was the only Chinese American

      employee at the graphic design unit and Chinese American employees were

      disproportionately represented in City of New York employees in general.

      Plaintiff was highly qualified for the position as a graphic artist with more than 10

      years’ experience in the field and held a Bachelors’ Degree in the Arts. During

      Plaintiff’s employment between 2010 and 2016, Plaintiff’s supervisors and

      colleagues who were less experienced than Plaintiff were given opportunities for

      training, whereas Plaintiff was not given equal support as her colleagues were. In

      January 2015, Plaintiff was trying to apply for Mayor’s Scholarship which was




                                       3
Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 4 of 7




       open to all city employees. Plaintiff was denied from applying and told by

       Personnel Director Faustina Haynes that “the agency is not able to support me.”

       In 2016, Plaintiff was transferred to Carnasie Brooklyn Warehouse without being

       given a reason of her transfer and why she would be a fit for her new job with her

       graphic design background. Plaintiff was not given any specific instructions of

       assignments and duties she had to perform. Nevertheless, Plaintiff was

       cooperative and diligent when she was working at Brooklyn Warehouse. On

       March 14, 2016, Plaintiff filed a Workplace Violence Report because of

       Plaintiff’s retaliatory treatment after a dispute on Plaintiff’s timesheet. On April

       14, 2016, Plaintiff attended a class at City-Wide training center (DCAS), which

       was originally approved by former supervisor Dan Sedlis. She was called out in

       the middle of the training and told she had to leave because ACS didn’t pay for

       the class. On the following day, Plaintiff noticed that two days of pay were

       withhold according to her timesheets and she was told that she was considered

       A.W.O.L on April 14, even though she had already got approval of scheduled

       training on that day. Plaintiff was not given an explanation in regard to why her

       payment was withheld. These events, if proven to the satisfaction of the trier of

       fact, were clear evidence of, and not merely an inference of discrimination.

       Plaintiff also suffered from several adverse employment actions that arose out of a

       racial bias that were tolerated and implicitly condoned by Plaintiff’s supervisors.

III.   The Amended Complaint States a Valid Claim for Retaliation

              Defendants claim that Plaintiff does not point to any alleged protected

       activity that would support a claim of retaliation. However, Plaintiff has stated a




                                       4
Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 5 of 7




       valid claim for retaliation by virtue of engaging in protected activity which

       resulted in adverse employment actions intended to punish Plaintiff.

               As stated above, on March 14, 2016, Plaintiff filed a Workplace Violence

       Report because of Plaintiff’s retaliatory treatment after a dispute on Plaintiff’s

       timesheet. The action to protect herself against hostility from her supervisors

       constituted “protected activity”. The month after that, plaintiff noticed that two

       days of pay were withhold according to her timesheets and she was told that she

       was considered A.W.O.L on April 14, even though she had already got approval

       of scheduled training on that day. Plaintiff was not given an explanation in regard

       to why her payment was withheld. The temporal proximity between Plaintiff’s

       filing Workplace Violence Report as well as the sudden and inexplicable

       alteration of timesheet creates a strong inference that the action was motivated by

       retaliatory intent.

               The NYCHRL prohibition against retaliation is actually more liberally

       construed than under federal or state law, so that the retaliation need not have

       resulted in a material adverse change to the terms and conditions of employment,

       but rather looks at whether the employer engaged in conduct that was reasonably

       likely to deter a person from engaging in such actions. Based on the foregoing,

       Plaintiff has met her prima facie burden. Once an employee makes a prima facie

       case of retaliation under McDonnell Douglas, the burden shifts to the employer to

       give a legitimate reason for its actions.

IV.    Plaintiff has stated a claim of hostile workplace discrimination
       Defendants seeks dismissal of the Second Amended Complaint on the ground that

Plaintiff has not adequately alleged a claim of hostile work environment. Defendants



                                        5
      Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 6 of 7




       argue that there was absence of alleged actionable comments during the limitations

       period, as a matter of law, Plaintiff’s hostile environment claims fail. However,

       Defendants failed to acknowledge the fact that before Plaintiff was transferred to

       Brooklyn Warehouse in 2016, she had never been informed of why she would be a fit for

       the new position as a graphic artist and her responsibilities at Brooklyn Warehouse.

       Moreover, between 2014 and 2016, despite Plaintiff reported the malfunctions of her

       work computer several times, there was little to none help offered by I.T. help desk. As a

       result, Plaintiff couldn’t use software installed on the work computer and had a hard time

       completing the tasks assigned to her. Plaintiff didn’t even have access to use the color

       printer when her prior supervisor Postiglinone and co-workers Marmelejos, Rewitiwiran,

       Parbhudial. Failing to use the color printer greatly impeded Plaintiff’s ability to complete

       assignments. The discrepancy in terms of access to resources strongly implied that

       Plaintiff’s employer has encouraged hostile and abusive work environment by tolerating

       disparate treatment. All the events mentioned above are timely and as one of few Chinese

       employees at her unit, the disparate treatment could be seen as humiliation of people of

       color.

                                        CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that this Court deny the motion

to dismiss.

       Dated: 09/18/2020



                                                             Laurene Yu
                                                             335 East 14th Street
                                                             #52, New York, NY 10009
                                                             917-592-5889


                                               6
Case 1:17-cv-07327-AJN-BCM Document 80 Filed 09/18/20 Page 7 of 7




                              7
